990 F.2d 1263
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Max Maurice MAJENO, Defendant-Appellant.
No. 92-50420.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 14, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Max Maurice Majeno appeals his conviction, following a jury trial, for bank robbery in violation of 18 U.S.C. § 2113(a).   Majeno contends that the district court erred by refusing to give the jury his proposed instruction concerning eyewitness identification.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We have not resolved the "question whether a district court's denial of a proposed jury instruction is reviewed for errors of law, sometimes characterized as 'de novo,' or for an abuse of discretion."   United States v. Streit, 962 F.2d 894, 897 (9th Cir.1992).   We need not resolve this issue here because the result would be the same under either standard.   See id.


4
At trial, the evidence against Majeno included two eyewitness identifications, the demand note presented to the teller, and approximately $700.00 in stolen cash, including five $20.00 bait bills.   The demand note and the cash were found on Majeno's person in a nearby restaurant shortly after the robbery.   Relying on  United States v. Telfaire, 469 F.2d 552, 558-59 (D.C.Cir.1972), Majeno requested a jury instruction regarding eyewitness identification.   The district court declined to give the Telfaire instruction because of the powerful circumstantial evidence against Majeno.


5
There is no error.   We have consistently held that the district court is not required to give the Telfaire instruction regarding eyewitness identification.   See United States v. Miranda, No. 91-10390, slip op. 1501, 1506 (9th Cir.  Feb. 25, 1993);   United States v. Masterson, 529 F.2d 30, 32 (9th Cir.), cert. denied, 426 U.S. 908 (1976).   Therefore, the judgment of the district court is


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3